Title: Henry Wheaton to James Madison, 17 March 1827
From: Wheaton, Henry
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Washington,
                                
                                March 17, 1827.
                            
                        
                        I am extremely obliged by your kind letter, & the Pamphlet enclosed, which I have read with very
                            great interest.
                        You will see by the Newspapers that I have been named to Denmark. Should I conclude to
                                accept, it will not in the least interfere with my plan of giving a more extended view of Mr Pinkney’s Life, in
                            connection with the transactions of his Times——
                        It may, indeed, delay the execution of the Task, but I hope it will give me increased advantages for
                            executing it. In any event, one of the most grateful portions of my labour will be, an humble endeavour to do justice to
                            that policy which guided the councils of this Country during your administration, & which has always commanded the
                            approbation of my Judgment. I hope, however, that you will employ some portion of that liesure which you fortunately
                            enjoy, in recording the events & characteristics of the scenes in which you have been an actor, & if you
                            do not incline to write the annals of your own times, you may at least collect the materials which will be indispensable
                            for the future historian.
                        May I venture to ask of you, in addition to the other favours which you have already bestowed upon me, if you
                            had any private letters from Mr Erving, while he was in Denmark, which throw any light upon our
                            affairs with that Kingdom, to have the goodness to give me an opportunity of seeing them†. Desiring to be most
                            respectfully remembered to Mrs Madison, I remain yours very truly,
                        † an extract sent.
                        
                            
                                H. Wheaton
                            
                        
                    